Citation Nr: 1521475	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-30 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the May 2006 rating decision denying service connection for posttraumatic stress disorder is final.

2.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The May 2006 rating decision denied service connection for posttraumatic stress disorder (PTSD).  The Veteran did not file a timely notice of disagreement.  The October 2009 rating decision denied service connection on the basis that no new and material evidence had been submitted.  The July 2013 statement of the case (SOC) reviewed the entire claim on the merits and continued the denial of service connection.  The Board must decide initially whether evidence to reopen the claim has been received without deference to the RO's decision.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As a result and as discussed below, the Board determined that reconsideration of the May 2006 claim, rather than reopening the claim, is warranted.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Service connection for PTSD was denied by the RO in an unappealed May 2006 rating decision. 

2. Subsequent to the May 2006 rating decision, VA associated with the claims file official service department. 




CONCLUSIONS OF LAW

1.  The May 2006 RO decision denied service connection for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2014). 

2.  The June 2005 claim (May 2006 decision) of service connection for PTSD is reconsidered.  38 C.F.R. § 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.   An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  See 38 C.F.R. § 3.156(c)(1).  This latter provision applies in this case.

In June 2005, the Veteran submitted a claim of service connection for PTSD.  In a May 2006 rating decision, the RO denied service connection for PTSD based on a lack of verification of stressors.  The Veteran was properly notified of the decision in June 2006.  The Veteran did not file a notice of disagreement in response to the rating decision.  

After VA issued the May 2006 rating decision and the claim became final, VA received the Veteran's service treatment records and service department personnel.  These records had not previously been associated with the claims file.  Therefore, they constitute relevant official service department records that existed but were not associated with the claims file when VA first decided the claim.  Thus, the Board reconsiders, rather than reopens, the June 2005 claim of service connection for PTSD.  See 38 C.F.R. § 3.156(c). 


ORDER

Reconsideration of the June 2005 claim of service connection for PTSD is granted.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).  The Veteran contends that PTSD is due to a number of stressors he experienced while serving as a deck hand on the fleet oiler USS Mispillion from March 1967 to December 1968.  In particular, the Veteran stated that he was shocked the first time the call to general quarters was made for the crew to proceed to combat stations.  See Veteran's September 2005 statement.  A September 2005 statement from a shipmate indicated that on one occasion, three radar contacts were closing in on the vessel and the call to general quarters was made.  Although the Veteran acknowledges the ship was not actually attacked, the Veteran stated that he was fearful of attacks as the ship was loaded with fuel and vulnerable.  

If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3)(2014).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

The record contains an August 2005 evaluation from the Vet Center that notes an assessment of "Axis I: PTSD, alcohol abuse in full remission."  The Veteran was assigned a GAF score of 50.

Because of the allegation of radar contacts (potentially with hostile intent), VA should attempt to verify the allegation

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2. The AOJ attempt to obtain ship records that could verify whether there was a possible threat of engagement with a hostile ship.

3.  If there is any indication of threat of hosile activity, the Veteran should be evaluated by a psychologist or psychiatrist to determine whether the Veteran has had PTSD that is related to his active service, including as due to a fear of hostile military activity.

A rationale should be provided for all opinions.

4.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


